Citation Nr: 1137356	
Decision Date: 09/04/11    Archive Date: 10/11/11

DOCKET NO.  09-00 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

2.  Entitlement to a compensable initial rating for pseudofolliculitis, from August 24, 2007 through November 21, 2010.

3.  Entitlement to an initial staged rating in excess of 10 percent for pseudofolliculitis from November 22, 2010. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1978 to January 1985.

These matters come before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.  

In February 2009, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of that hearing is of record.  

These matters were previously before the Board in January 2010 and were remanded for further development.  They have now returned to the Board for further appellate consideration.  In a January 2010 remand, the Board indicated that further development was required under VA's duty to assist.  Specifically, the Board indicated that VA must attempt to obtain VA records from September 2008 to the present, and VA examinations.  The Board finds that VA substantially complied with the Board's remand directives. 

The Board notes that in the January 2010 Remand, the Veteran's claim of entitlement to service connection for a headache disability was remanded for further development.  In a May 2010 RO decision, the Veteran was granted service connection for chronic tension headaches, evaluated as 30 percent disabling.  The claims file does not reflect that the Veteran disagreed with the evaluation.  

In June 2011, VA received additional written evidence with a written waiver of RO consideration, which was signed by the appellant.  Therefore, the Board may proceed with its review of the Veteran's claims.

The rating issues on appeal were placed in appellate status by a notice of disagreement expressing dissatisfaction with an original rating assignment.  Analysis of these issues requires consideration of the rating to be assigned effective from the date of award of service connection for the claim.  See Fenderson v. West, 12 Vet. App. 119, 125-26.  In May 2011, during the pendency of the appeal, the RO granted the Veteran a 10 percent evaluation effective from November 22, 2010, the date of a VA examination; thus, the original issue before the Board has been re-characterized as two issues.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include depression is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From August 24, 2007 through November 21, 2010, the Veteran's pseudofolliculitis was manifested by complaints of face rash and white bumps; objectively, the Veteran's pseudofolliculitis was treated without a systemic therapy such as corticosteroid or an immunosuppressive, and affected less than 5 percent of the entire body or exposed areas, with no scarring or disfigurement of the exposed areas of the head, neck or face.  

2.  From November 22, 2010 through May 4, 2011, the Veteran's pseudofolliculitis was manifested by complaints of face rash and white bumps; objectively, the Veteran's pseudofolliculitis was treated without a systemic therapy such as corticosteroid or an immunosuppressive, and affected greater than 5 percent but less than 20 percent of the exposed area, and affected less than 5 percent of the total body area, with no scarring or disfigurement of the exposed areas of the head, neck or face.  

3.  From May 5, 2011, the Veteran's pseudofolliculitis was manifested by complaints of face rash and white bumps; objectively, the Veteran's pseudofolliculitis was treated without a systemic therapy such as corticosteroid or an immunosuppressive, and affected less than 5 percent of the total body area, but that affected between 20 percent and 40 percent of the exposed areas, with no scarring or disfigurement of the exposed areas of the head, neck or face.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial rating for pseudofolliculitis, for the period from August 24, 2007 through November 21, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.118, Diagnostic codes 7813, 7800 through 7806) (2008).   

2.  The criteria for a staged initial rating in excess of 10 percent for pseudofolliculitis from November 22, 2010 through May 4, 2011, have not been met.  38 C.F.R. §§ 3.102, 3.321, 4.118, Diagnostic codes 7813, 7800 through 7806) (2008).   

3.  The criteria for a staged initial rating of 30 percent and no higher for pseudofolliculitis from May 5, 2011, have been met.  38 C.F.R. §§ 3.102, 3.321, 4.118, Diagnostic codes 7813, 7800 through 7806) (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  


Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In VA correspondence to the Veteran in September 2007, VA informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The notice also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman.  

The Veteran is appealing the initial rating assignment as to his pseudofolliculitis.  Because the March 2008 RO decision granted the Veteran's claim of entitlement to service connection, that claim was substantiated.  His filing of a notice of disagreement to the March 2008 initial rating assignment does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2010).  Rather, the Veteran's appeal as to the initial rating assignment triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104, 7105 (West 2002).  

The November 2008 statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DCs) for rating the Veteran's pseudofolliculitis.  However, the Veteran was not informed of the specific evaluations.  In the "reasons and bases" section, he was informed of what was necessary for compensable rating.  The May 2011 supplemental statement of the case (SSOC) informed the Veteran of the criteria for a compensable rating, as well as all higher ratings under DC 7806.  Therefore, the Board finds that the Veteran has been informed of what was necessary to achieve a compensable higher rating for the service-connected disability at issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  

Duty to assist

With regard to the duty to assist, the claim's file contains service treatment records (STRs), VA and private medical examination and treatment records and photographs, and the statements of the Veteran and his wife in support of his claims.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

A VA examination with respect to the Veteran's claims was obtained in May 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is adequate, as it is predicated on a clinical examination of the Veteran.  The skin examination report provided findings necessary for consideration in rating the disability.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  

Legal criteria

Rating Disabilities - in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  This appeal originates from a rating decision that granted service connection and assigned the initial rating.  Accordingly, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Rating pseudofolliculitis 

The Veteran's pseudofolliculitis is rated under the rating formula for the skin (38 C.F.R. § 4.118, Diagnostic codes 7813, which provides that the Veteran's disability be rated as applicable under diagnostic codes 7800 through 7806).  

In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2010).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran is service connected for pseudofolliculitis rated as non-compensable from August 24, 2007 through November 21, 2010, and an evaluation of 10 percent disabling effective from November 22, 2010.  

From August 24, 2007 through November 21, 2010

In the present case, the RO rated the Veteran's pseudofolliculitis barbae under Diagnostic Codes (DCs) 7813-7806.  Under DC 7813, dermatophytosis is rated as dermatitis under DC 7806.  

Under DC 7806, a non-compensable rating is warranted when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected and; no more than topical therapy required during the past 12 month period.

Under DC 7806, a 10 percent rating requires that at least 5 percent, but less than 20 percent, of the entire body or exposed areas are affected, or there must be a requirement for intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period. See 38 C.F.R. § 4.118, DC 7806.

A higher 30 percent rating is assigned where 20 to 40 percent of the entire body or exposed areas are affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period. Lastly, where more than 40 percent of the entire body or exposed areas are affected or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period, a 60 percent evaluation is assigned. Id.

In addition to the above criteria, the Board notes that scars of the head, face, or neck are rated pursuant to DC 7800. This diagnostic code provides a 10 percent rating for a scar of the head, face, or neck with one characteristic of disfigurement. A 30 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with two or three characteristics of disfigurement. 38 C.F.R. § 4.118, DC 7800.

A 50 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or with four or five characteristics of disfigurement. Id.  Finally, an 80 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement. Id.

The eight characteristics of disfigurement include: (1) Scar 5 or more inches (13 or more cm.) in length; (2) Scar at least one- quarter inch (0.6 cm.) wide at its widest part; (3) Surface contour of scar elevated or depressed on palpation; (4) Scar adherent to underlying tissue; (5) Skin hypo or hyper pigmented in an area exceeding six square inches (39 sq. cm.); (6) Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and (8)  Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.). Id.

In 2008, VA revised, or rather clarified, its regulations for rating skin disorders, specifically scars.  See Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54708 (2008) (codified as revised at 38 C.F.R. § 4.118, DCs 7801 - 7805 (2010)).  However, those revisions are applicable only for claims for benefits received by VA on or after October 23, 2008, and related to scars.  

Applying the above noted criteria to the facts of this case, the Board finds no basis to a compensable rating prior to November 22, 2010. 

A September 2007 private medical record reflects that the Veteran reported recurrent pseudofolliculitis type problem after shaving.  The examiner noted that he was going to have the Veteran try some type of Benzamycin Gel on an "as needed" basis after shaving since the Veteran does not shave very much.  This indicates that the Veteran's condition was not frequent.

A February 2008 VA examination report reflects that the Veteran reported he used benzoyl peroxide, erythromycin topically as needed.  The Veteran was not treated with a corticosteroid or an immunosuppressive.  The examiner noted that there was no scarring or disfigurement of the exposed areas of the head, neck or face.  The diagnosis was mild pseudofolliculitis barbae.  The Veteran stated that he gets white bumps aggravated by shaving his face.  The examiner noted that percentages of areas affected were not applicable.

An October 2008 VA medical record reflects that the Veteran's face had "mild acneiform eruption."

A February 2009 private medical record reflects that the Veteran has recurrent pseudofolliculitis on the beard area which the Veteran reported is "much better while on Benzamycin."

Private medical correspondence dated in February 2009 reflects that the Veteran had a history of recurrent pseudofolliculitis, which was better while on topical treatment.  He was also noted to have back xerotic with complaints of itching.  

A January 2009 VA medical record reflects that the Veteran's face had dry shaving bumps with no signs of infection. 

A February 2009 VA medical record reflects that the Veteran had non-inflammed bumps.

In a June 2009 statement, the Veteran reported that his face rash is approximately three times a week.

The Veteran testified at the June 2009 Travel Board hearing that he shaves "maybe twice a month" to help control his pseudofolliculitis, as shaving causes the rash. (See Board hearing transcript, pages 5 and 6.)

A March 2010 VA medical record reflects that less than 5 percent of the exposed area was affected.  Although the record also states that, greater than 5 percent but less than 20 percent of the total body area was affected, the Board finds that this is not supported by the record, by the subsequent medical records, and by the statement that less than 5 percent of the exposed area was affected.  There was no evidence of scarring or disfigurement.  The Board again notes that the Veteran is not service-connected for his back xerotic with complaints of itching.  Moreover, a private record of February 2009 reflects irritant dermatitis and itching in the perirectal area.  The Veteran is not service-connected for irritant dermatitis.  The March 2010 VA medical record reflects that the Veteran treats his pseudofolliculitis with topical gel which was neither a corticosteroid nor an immunosuppressive. 

In sum, the evidence reflects that the Veteran had infrequent symptoms for which he used a topical gel on an as needed basis in September 2007, his symptoms were mild and he used a topical treatment as needed in February 2008, he reported his symptoms were much better while on treatment in February 2009, and he had symptoms approximately three times a week in June 2009.  The probative clinical evidence reflects that the Veteran's pseudofolliculitis symptoms affected less than 5 percent of his body or exposed areas, and did not require systemic therapy such as corticosteroids or other immunosuppressive drugs. 

The Board has considered whether the Veteran would be entitled to a compensable rating under another applicable diagnostic code, but finds that he is not.  The evidence of record is also against a finding that he had scarring, disfigurement, 

From November 22, 2010

A November 2010 VA examination report reflects that the Veteran reported topical treatment on a daily basis and a hydrocortisone suppository three times a week as a systemic treatment.  Neither a corticosteroid nor an immunosuppressive is used.  The examiner noted that the skin is extremely dry and flaky over the surface of the body with faint scattered patches of hyperpigmentation noted to the upper back; however, the Board notes that the Veteran is not service-connected for his dry and flakey (xerotic) skin disability.  No evidence of full body folliculitis was noted during the physical examination.  There was no evidence of acne/chloracne, scarring, or disfigurement.  The November 2010 VA medical record reflects that greater than 5 percent but less than 20 percent of the exposed area, and less than 5 percent of the total body area was affected.  The November 2010 VA medical record reflects that the Veteran uses topical medication, and two types of systemic medication.  In addition, the November 2010 VA medical record reflects that the Veteran takes hydrocortisone suppository but then notes he did not use a corticosteroid.  The Board notes that a hydrocortisone suppository would seemingly be a corticosteroid.  In addition, the record does not adequately reflect if the suppository was taken for the Veteran's pseudofolliculitis, or for his previously noted non-service-connected back xerotic or irritant dermatitis in the perirectal area.  Finally, the private medical records reflect that the Veteran was prescribed Benzamycin, a topical gel; however, the November 2010 VA examiner noted that the Veteran took erythromycin on a constant daily systemic basis for the past 12 months.  The Board notes that the Veteran's VA medical records, prior to, and subsequent to the November 2011 VA examination, which list his prescriptions do not note that the Veteran was prescribed systemic medication for his pseudofolliculitis.  The Board finds that the November 2010 VA examination report, with regard to the Veteran's treatment, is not probative as it contains contradictory statements, and is not supported by the other clinical evidence of record. 

A May 5, 2011 VA examination report reflects that the Veteran uses topical treatment of hydrocortisone for his pseudofolliculitis.  It was noted that less than 5 percent of the total body area was affected, but that between 20 percent and 40 percent of the exposed areas was affected. 

Based on the foregoing, the Veteran is entitled to a 10 percent and no higher evaluation from November 22, 2010 through May 4, 2011, and a 30 percent evaluation, and no higher, from May 5, 2011.

The Board has considered whether there is any other appropriate diagnostic code which would provide the Veteran with a more favorable rating, but finds that there is not. 

Extraschedular

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology as due to his disability.  The rating criteria contemplate the Veteran's level of impairment and the Veteran does not experience any symptomatology not contemplated by the rating schedule.  The Board also notes that there is no evidence of hospitalization or marked interference with employment.  Referral for extraschedular consideration is not warranted. See VAOPGCPREC 6-96.  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990)


ORDER

Entitlement to a compensable initial rating for pseudofolliculitis, from August 24, 2007 through November 21, 2010 is denied.

Entitlement to an initial staged rating in excess of 10 percent for pseudofolliculitis from November 22, 2010 through May 4, 2011 is denied.

Entitlement to an initial staged rating of 30 percent, and no higher, for pseudofolliculitis from May 5, 2011 is granted.


REMAND

The Veteran states that he has an acquired psychiatric disorder, to include depression.  The claims file includes a May 2010 VA examination report.  The May 2010 VA examiner stated that he could not state that it is at least as likely as not that the Veteran's disability was causally related to active service without resorting to mere speculation.  The examiner noted that there was no evidence in the claims file to suggest the onset of major depressive disorder in service.  Subsequent to the examiner's opinion, the Veteran submitted a handwritten statement by his spouse in which she stated that the Veteran started to have mood swings in 1981 and was very sad.  The Veteran also submitted a January 1981 STR for the Veteran's spouse, which noted that the spouse alleged that the Veteran had assaulted her.  There was an assessment of domestic violence.  

The Veteran also states that he was counseled by his first sergeant and that the counseling statement may be contained in his personnel record.  The claims record does not include the Veteran's military personnel file.  VA should attempt to obtain it.

The Board finds that the VA examiner should provide a supplemental opinion as to whether the above spousal statement, spouse's STR, and personnel record, if any, change his etiology opinion, and if so, in what way.

The Veteran alleges that in 1997 he sought treatment for depression.  No such records are associated with the claims file.  He reported that when he sought treatment in 1997 in Atlanta, Georgia, he was prescribed Ritalin and "some other medications."  He further testified that he was diagnosed with Attention Deficient Disorder (ADD) at that time.  As the Veteran's claim is being remanded, the Board finds that the Veteran should be offered another opportunity to provide VA with the 1997 medical records, or authorization for VA to obtain the records.  

If another VA examination is deemed necessary, the Veteran must be advised of the importance of reporting to that examination and of the possible adverse consequences, to include the denial of the claim, of failing to so report.  See 38 C.F.R. § 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical providers (VA and private) from whom he has received mental health/psychiatric treatment, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified mental health/psychiatric treatment records, for each mental health medical treatment provider identified, to include the mental health provider in 1997 in Atlanta, Georgia.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, not already associated with the claims file.  

2.  Obtain a copy of the Veteran's military service personnel records.

3.  Thereafter, request the May 2010 VA examiner to provide a supplemental opinion with consideration of the spouse's statement, the spouse's STR, the Veteran's statement that he was diagnosed with ADD in 1997, and all additionally associated documents, if any.  A complete rationale must be provided for the opinion offered.

If the May 2010 VA examiner is not available, schedule the Veteran for a VA examination with a clinician to determine the etiology of the Veteran's current psychiatric disability.  All necessary tests should be performed.  The claims folder should be reviewed in conjunction with such examination and the examination report should indicate that such a review was performed.  

The examiner is requested to furnish an opinion whether the Veteran has a current acquired psychiatric disability which is at least as likely as not causally related to active service.  A complete rationale must be provided for the opinion offered.

4.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue of entitlement to service connection for an acquired psychiatric disability.  If any benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran, and his representative, with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


